Case 1:21-cr-00091-BMC-SJB
   Case                    *SEALED*
         1:21-cr-00091-BMC-SJB      Document
                               Document 6 Filed1 02/23/21
                                                  Filed 02/17/21
                                                           Page 1Page  1 of 6 PageID
                                                                 of 6 PageID   #: 18 #:
                                        1
                                                                        5:50 pm, Feb 17, 2021




                                                        1:21-cr-00091 (BMC)(SJB)
Case 1:21-cr-00091-BMC-SJB
   Case                    *SEALED*
         1:21-cr-00091-BMC-SJB      Document
                               Document 6 Filed1 02/23/21
                                                  Filed 02/17/21
                                                           Page 2Page  2 of 6 PageID
                                                                 of 6 PageID   #: 19 #:
                                        2
Case 1:21-cr-00091-BMC-SJB
   Case                    *SEALED*
         1:21-cr-00091-BMC-SJB      Document
                               Document 6 Filed1 02/23/21
                                                  Filed 02/17/21
                                                           Page 3Page  3 of 6 PageID
                                                                 of 6 PageID   #: 20 #:
                                        3
Case 1:21-cr-00091-BMC-SJB
   Case                    *SEALED*
         1:21-cr-00091-BMC-SJB      Document
                               Document 6 Filed1 02/23/21
                                                  Filed 02/17/21
                                                           Page 4Page  4 of 6 PageID
                                                                 of 6 PageID   #: 21 #:
                                        4
Case 1:21-cr-00091-BMC-SJB
   Case                    *SEALED*
         1:21-cr-00091-BMC-SJB      Document
                               Document 6 Filed1 02/23/21
                                                  Filed 02/17/21
                                                           Page 5Page  5 of 6 PageID
                                                                 of 6 PageID   #: 22 #:
                                        5
Case 1:21-cr-00091-BMC-SJB *SEALED* Document 1 Filed 02/17/21 Page 6 of 6 PageID #:
                                       6
                                                                                      Case 1:21-cr-00091-BMC-SJB Document 6 Filed 02/23/21 Page 6 of 6 PageID #: 23
